DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 4 and 7 are allowed.
The following is an examiner’s statement of reasons for allowance: The relevant prior art has been cited in the record and also includes the PTO-892 mailed herewith.  From within those listings, the most pertinent prior art is to Kirsch et al. (4,187,051) and newly cited Asai et al. (US 6,286,202).  Those references at first appear to be applicable as a 103 rejection.  However, such a rejection would require overly creative interpretation of Kirsch, which does not disclose several features of the amended independent claim 4, as argued by the Applicant (Remarks, filed 01/11/2021).  Even if Kirsch were applicable, without the improper use of hindsight reasoning, there would be no rationale to modify Kirsch to rotate the data or image, because then Kirsch would have a camera rotating mechanism that simply sits idle, as its function would be made redundant, i.e. the combination would destroy the invention of Kirsch.  Asai discloses a related method, including nozzle selection based upon target component diameter (col. 6, lines 6-25).  However there is no disclosure or rotation of the data or image, or any reason to employ such a feature, thus Asai is not found to be capable of curing the deficiencies of Kirsch.



Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jeffrey Carley whose telephone number is (571)270-5609.  The examiner can normally be reached on Monday - Friday, 9:00 am - 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Vo can be reached on 571-272-4690.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/PETER DUNGBA VO/Supervisory Patent Examiner of Art Unit 3729